Citation Nr: 1116641	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION


The appellant is a veteran who served on active duty from February 1943 to January 1946, and from September 1950 to April 1951.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of frozen feet.  In a December 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's December 2009 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he is entitled to service connection for residuals of frozen feet as a result of injuries sustained while in active service during the winter of 1945.  

In the Joint Motion endorsed by the Court's February 2011 order, it was agreed that remand was indicated because the Board failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(2),(3) by not making a request for certain service treatment records (STRs) which were identified by the Veteran.  Specifically, the Veteran asserts that he was treated for frozen feet in France and Belgium.  See August 2008 Privacy Authorization Form and January 2009 statement from the Veteran.  While the RO made a request for records from France, it does not appear that records from Belgium were sought.

Therefore, on remand, the Veteran must be asked to identify every facility where he received treatment for frozen feet in service.  Thereafter, any outstanding pertinent STRs from those facilities and from all locations where records from those facilities may have been retired, following the procedures prescribed in 38 C.F.R. § 3.159(c),(e) regarding obtaining medical records from Federal facilities, should be sought.  Furthermore, if no additional records are received, it should be certified for the record that the alleged records do not exist and that all avenues of search have been exhausted.

Moreover, in the Joint Motion it was agreed that remand was indicated because the Board did not provide adequate reasons and bases for determining that VA complied with its duty to assist the Veteran since he was not provided with an examination.  In this regard, the Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the case at hand, the Veteran's available STRs are negative for complaints, findings, or treatment with respect to a cold injury or frostbite.  Following service, private treatment records from June 2006 through January 2007 indicate that the Veteran has been diagnosed with diabetes mellitus type 2 and peripheral neuropathy.  An October 2007 private record notes the presence of patch discoloration of both legs and numbness in the feet.  The impression at that time was that clinical findings were compatible with aorta iliac disease and bilateral superficial femoral artery stenosis.  VA treatment reports from the podiatry clinic dated April 2007 through July 2008 reveal that the Veteran was assessed as suffering from oncychomycosis, noninsulin-dependent diabetes mellitus and pain.  In an August 2007 statement, the Veteran stated that he had numbness in his feet and was having a hard time walking.  In a July 2009 letter the Veteran's private podiatrist's diagnostic impressions were diabetes mellitus, peripheral neuropathy and xerosis.

During a July 2008 telephone conversation, the Veteran reported to a VA representative at the RO that he had been hospitalized in January 1945 in Soissons, France for frozen feet.  He said that he was unable to walk on a hard surface in bare feet and believed it was service related.  In January 2009, the Veteran submitted a statement in which he reported that his claimed in-service injury occurred in the winter of 1945 in Belgium.  He stated that because of residuals of frozen feet, he is unable to walk very well; he said that he is unable to kneel in church because his toes will not bend.  He reported that he currently had no feeling on the bottom of his feet.  He said that he would lose his balance because of the condition of his feet.  These statements from the Veteran are competent lay statements indicating that he suffered from frozen feet in service and has suffered from persistent or recurrent symptoms of residuals of frozen feet since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A; see McLendon, supra.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be asked to identify every facility in service where he received treatment or evaluation for frozen feet (and approximate dates when the evaluation or treatment took place).  Upon his response, the RO or the AMC should arrange for exhaustive development to secure any outstanding records of such treatment and/or evaluation from those facilities and from all locations to which records from those facilities may have been retired.  The RO or the AMC is instructed to follow the procedures prescribed in 38 C.F.R. § 3.159(c),(e) regarding obtaining medical records from Federal facilities.  All efforts at obtaining these records must be documented, and any records/information obtained should be associated with the claims folder.

If no additional records are obtained, it should be certified for the record that the records do not exist and that all avenues of search have been exhausted.  The Veteran and his representative must be advised that no additional records were located.

2.  Thereafter, the Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any residuals of frozen feet present during the period of this claim.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims folder must be reviewed by the examiner in conjunction with the examination.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion whether any residuals of frozen feet are, at least as likely as not (a 50 percent or better probability), related to his active service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he has had symptoms of frozen feet residuals since service.  All findings and conclusions should be set forth in a legible report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


